*420OPINION
By the Court,
Zenoff, J.:
NRS 284.350(4) recites: “No elected state officer shall be paid for accumulated annual leave upon termination of his service.”
John Koontz, former Secretary of State, upon first determining to resign from office after many years of highly respectable service to the State of Nevada in that position, followed the established practice of accepting the equivalent of 30 days pay instead of leaving the office 30 days before his effective retirement date. Return of the sum was demanded by the comptroller who referred to NRS 284.350(4). In response, Koontz seeks to have that portion of Chapter 106 of the 1960 Statutes of Nevada declared unconstitutional.
Under the statute all employees of the State’s Public Service are entitled to annual leave with pay which may be accumulated from year to year not to exceed 30 working days. NRS 284.350(1). The Act applies to those in classified or unclassified service alike.
The legislative prohibition against elected officials participating in annual leave pay was enacted in 1960 and Mr. Koontz contends that the separate treatment of elected officers as against other state employees is an arbitrary discrimination against such elected officers in violation of the 14th Amendment.
The trial court upheld the constitutionality of the statute with which we agree.
An elected official is not accountable to anyone for his time during his term of office except to the electorate at the end of his term and if he seeks re-election. Neither his hours nor days of labor are prescribed by any rule or law. He can come and go as he pleases. His time on the job is subject to his own convenience and discretion. State employees, on the other hand, are directly answerable to their department head for their time and their work efforts and subject to their direction, supervision and control, but for the elected official it is within his capability to decide when to work and when not to work, when to take leave and for how long.
*421Whether Mr. Koontz departed his labors 30 days before the resignation date was within his discretion and he did not do so. Having failed to provide for a vacation during his term Mr. Koontz cannot now claim the money instead.
Under the criteria of what constitutes unreasonable and arbitrary classification the burden of convincing this court that this is an unreasonable classification has not been met. Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 78-79 (1911); Morey v. Doud, 354 U.S. 457 (1957). A statutory discrimination will not be set aside if any state of facts reasonably may be conceived to justify it. McGowan v. Maryland, 366 U.S. 420, 426 (1961). They do exist in this instance.
Affirmed-
Mowbray and Batjer, JJ., concur.